DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “HyGrO”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 4 contains the trademark/trade name HyGrO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an electrolyzer and, accordingly, the identification/description is indefinite.
Claim 2 is also indefinite as being dependent on indefinite claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2020/037600 A1, machine translation).
Considering claim 1, Yang discloses a method of delivering hydrogen to plants to enhance their growth (page 2, first paragraph) comprising: 	disposing a HyGrO unit (comprised of 10, 20 and 50 ) in communication with an irrigation water supply (30) (Fig. 1); 	wherein the HyGrO unit contains an electrolyzer (10), a waterline input (22), and a waterline output (51) (page 6, paragraphs 5th and 7th); 	connecting the electrolyzer of the HyGrO unit to a power supply (inherently); initiating the flow of water within the waterline (inherently); 	the electrolyzer (10) converting a portion of the water of the waterline into oxygen and hydrogen (page 6, 4th paragraph); 	the HyGrO unit channeling dissolved microbubbles of hydrogen and oxygen back into the water of the waterline (page 6, 6th paragraph); 	the water saturated with the dissolved microbubbles exiting the HyGrO unit via the waterline output and proceeding to the plants (page 6, 6th paragraph); 	the plants absorbing the water, exposing them to the microbubbles, enhancing plant growth (page 7, last two paragraphs); and the hydrogen and oxygen gases remaining available for chemical conversions of nutrients the plants require for uptake, enhancing plant growth (page 7, last two paragraphs).
Yang does not disclose that the passage of water activats the electrolyzer of the HyGrO unit.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that initially when there is no water in the electrolyzer the circuit is open, because there is no electrolyte between the electrodes. When the water starts running through the electrolyzer, the circuit closes due to the presence of electrolyte (water) in between the electrodes of the electrolyzer, thus activating the electrolyzer. 

Considering claim 2, Yang discloses exposing the soil of the plants to the microbubbles, banking hydrogen and oxygen into the soil (page 6, 6th paragraph).

Considering claim 3, Yang discloses the HyGrO unit is inline with the irrigation waterline (Fig. 1).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 205756119 U, machine translation).
Considering claim 1, Feng discloses a method of delivering hydrogen to plants to enhance their growth (abstract) comprising: 	disposing a HyGrO unit (hydrogen generating apparatus 3) in communication with an irrigation water supply (2) (Fig. 4); 	wherein the HyGrO unit contains an electrolyzer (32), a waterline input (see Fig. 4), and a waterline output (see Fig. 4) (page 6, paragraphs 5th and 7th); 	connecting the electrolyzer of the HyGrO unit to a power supply (page 4, last paragraph); initiating the flow of water within the waterline (inherently); 	the electrolyzer (32) converting a portion of the water of the waterline into oxygen and hydrogen (page 4, 3rd paragraph); 	the HyGrO unit channeling dissolved microbubbles (gas dissolved in water) of hydrogen and oxygen back into the water of the waterline (page 5, 3rd paragraph); 	the water saturated with the dissolved microbubbles exiting the HyGrO unit via the waterline output and proceeding to the plants (page 5, 7th paragraph); 	the plants absorbing the water, exposing them to the microbubbles, enhancing plant growth (abstract); and the hydrogen and oxygen gases remaining available for chemical conversions of nutrients the plants require for uptake, enhancing plant growth (abstract).
Yang does not disclose that the passage of water activates the electrolyzer of the HyGrO unit.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that initially when there is no water in the electrolyzer the circuit is open, because there is no electrolyte between the electrodes. When the water starts running through the electrolyzer, the circuit closes due to the presence of electrolyte (water) in between the electrodes of the electrolyzer, thus activating the electrolyzer. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 1 above and further in view of Lutjens et al. (US 3,188,055)
Considering claim 4, Feng does not disclose the HyGrO unit is disposed external to the irrigation waterline; and wherein a venturi carries the microbubbles to the water of the waterline, providing for evenly allocated dispersal of the microbubbles.
However, Lutjens teaches use of venturi in the irrigation when fertilizer is external to the waterline with the purpose of mixing water with the solution of fertilizer (col. 3, line 50 – col. 4, line 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the HyGrO unit external to the irrigation waterline and electrolyzed water into the irrigation line via venturi as an alternative embodiment, because Ltujens teaches that mixing fertilizer solution with irrigation water via venturi is known to be used for the purpose of good mixing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794